


110 HRES 1104 IH: Congratulating California Secretary of

U.S. House of Representatives
2008-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1104
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2008
			Ms. Zoe Lofgren of
			 California (for herself and Ms.
			 Sutton) submitted the following resolution; which was referred to
			 the Committee on House
			 Administration
		
		RESOLUTION
		Congratulating California Secretary of
		  State Debra Bowen and Ohio Secretary of State Jennifer Brunner, recipients of
		  the 2008 John F. Kennedy Profile in Courage Award.
	
	
		Whereas Secretaries of State Debra Bowen and Jennifer
			 Brunner have each demonstrated extraordinary leadership in working to ensure
			 that voting systems provide both a full and accurate count of the vote;
		Whereas Secretary Bowen ordered and independent review of
			 the new voting technologies to ensure they adequately protected the integrity
			 of the vote;
		Whereas Secretary Bowen limited the use of
			 direct-recording electronic voting machines and imposed security and auditing
			 requirements on systems used in California’s February 5 presidential primary
			 election when the study revealed significant flaws in the voting
			 systems;
		Whereas Secretary Brunner ordered paper ballots be
			 provided to any voter who requested on during Ohio’s March 2008 presidential
			 primary; and
		Whereas Secretary Brunner called for the replacement of
			 all the State’s electronic voting systems with paper ballots and optical scan
			 technology as a result of a series of voting irregularities in the State: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends
			 Secretaries of State Debra Bowen of California and Jennifer Brunner of Ohio for
			 their efforts to ensure the integrity of the voting process; and
			(2)congratulates
			 Secretaries Bowen and Brunner for being named recipients of the 2008 John F.
			 Kennedy Profile in Courage Award.
			
